Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered March 6, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his Sixth Amendment right to confront witnesses against him was violated when an undercover police officer identified himself only by shield number and command during his testimony at trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Montoya, 13 AD3d 557 [2004]; People v Alvarado, 3 AD3d 320 [2004]) and we decline to reach the issue in the interest of justice (see CPL 470.15 [6] [a]).
The defendant’s trial attorney provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v DeFreitas, 213 AD2d 96, 101 [1995]).
The defendant’s remaining contention, raised in his supplemental pro se brief, is without merit. Florio, J.P., Ritter, Krausman and Covello, JJ., concur.